Title: From John Adams to Benjamin Vaughan, [ante 2 April 1787]
From: Adams, John
To: Vaughan, Benjamin


          
            Dear sir
            [ante 2 April 1787]
          
          I am very much mortified to loose the Pleasure and Advantage of an Excursion to Windsor, to see Mr Herschell in Such Company: but the State of my Family is such that I cannot justify leaving it.— Mrs Smith is in Travel and the Anxiety occasioned by this Event has made Mrs Adams so much worse, that I should be very bad Company at Windsor, and what is more decisive, it becomes my Duty to stay at home. You will therefore be so good as to make my best Respects

to Dr Priestly and Compliments to Mr Wilkinsen, and to excuse the Trouble given you, by Dear sir your Friend & humble / servant
          
            John Adams
          
        